               Case 14-50333-btb       Doc 421      Entered 10/09/18 14:40:41          Page 1 of 1
NVB 9014(a) (Rev. 8/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                      BK−14−50333−btb
                                                             CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                             NOTICE OF RESCHEDULED HEARING
                                  Debtor(s)
                                                             Hearing Date:      11/2/18
                                                             Hearing Time:      02:00 PM




NOTICE IS GIVEN that a rescheduled Hearing will be held before a United States Bankruptcy Judge. Hearing
information is as follows:

           Hearing Date:               11/2/18
           Hearing Time:               02:00 PM
           Hearing Location:           BTB RN−Courtroom 2, Young Bldg.
                                       300 Booth Street
                                       Reno, NV 89509


NOTICE IS FURTHER GIVEN that the hearing relates to the following entry on docket:

          353 − Motion for Turnover Filed by JEFFREY L HARTMAN on behalf of JERI COPPA−KNUDSON
          (HARTMAN, JEFFREY)

          395 − Declaration Of Anthony Thomas In Support Of Motion For Judicial Notice Of Law & Facts (FRE
          Rule 201)) Filed by ANTHONY THOMAS (Related document(s)353 Motion for Turnover filed by
          Trustee JERI COPPA−KNUDSON, 394 Notice filed by Debtor ANTHONY THOMAS) (Attachments: #
          1 Appendix Continued) (lms)

The court's hearing calendar for the date scheduled by this Notice may be viewed at www.nvb.uscourts.gov up to five
days before the scheduled hearing date to determine whether or not the hearing has been kept on calendar.



Dated: 10/9/18


                                                          Mary A. Schott
                                                          Clerk of Court
